DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.
Response to Amendment and Status of Claims
	Applicant’s amendment filed 11/03/2021 has been entered. Claims 1-2 have been amended, and claim 3 is cancelled. No claims have been added. Accordingly, claims 1-2 and 4-9 are pending and are under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Scotto et al. (US20160082408 A1; of record) as evidenced by Yamadera et al. (US 20030155046 A1; of record).
Regarding claims 1-2 and 4-8:
Scotto teaches the following duplex stainless steel composition [0019]-[0032], which overlaps with the claimed ranges:
Element (wt %)
Claim 1
Claim 2 (bolded differ from claim 1)
Scotto [0019]-[0032]
C
0-0.030
0-0.020
0-0.05
Si
0-0.8
0-0.8
0-0.8
Mn
0-2.0
0-2.0
0.3-4.0
Cr
29.0-31.0
29.0-31.0
28-35
Ni
5.0-9.0
5.0-9.0
3-10
Mo
<4.0
<4.0 (amended)
1.0-4.0
W
<4.0
<4.0 (amended)
0-2.0
N
0.25-0.45
0.25-0.45
0.2-0.6
Cu
0-2.0
0-2.0
0-1.0
S
0-0.02
0-0.01
0-0.01
P
0-0.03
0-0.02
-
Mo+W
3.0<Mo+W<4.0 (amended)
3.0<Mo+W<4.0 (amended)
1.0-6.0
Fe
Balance
Balance
Balance



The ranges disclosed by Scotto additionally overlap with the narrower Mn, Si, Ni, and N contents claimed in claims 4-8.
Although Scotto does not explicitly disclose the P content, it is known in the steel arts that P is an impurity in steel, and is preferably excluded or minimized as much as possible. Notably, Scotto discloses a similar steel with a disclosed P content of 0-0.04 [0033-0044]. The understanding that P is a known impurity is evidenced by Yamadera, who discloses a duplex stainless steel for use in urea manufacturing plants [Abstract], and who explicitly teaches that “P is an impurity which exerts a bad influence on hot workability and mechanical properties of the steel. Further, in a stainless steel, it causes deterioration of the corrosion resistance by grain boundary segregation. 0.04% is an allowable upper limit as an impurity. The content of P should be as low as possible within the upper limit.” [0045-0046]. The P content of Yamadera overlaps with the claimed range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Scotto further teaches that a stripper comprising a shell and a bundle of tubes made of a duplex stainless steel is fed a carbamate solution [0049] (wherein the duplex stainless steel is defined in [0019]-[0044] as discussed above), which meets the claimed step of “exposing a fluid comprising carbamate to a duplex stainless steel”.
Regarding claim 9:
.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Notten (NPL; Notten, Giel; "Application of duplex stainless steel in the chemical process industry", 1997, KCI publishing, pp. 9-16) as evidenced by Yamadera et al. (US 20030155046 A1; of record).
Regarding claims 1-2 and 4-8:
Notten teaches the following duplex stainless steel (see section “5” on page 15) with the following composition:
Element (wt %)
Independent Claim 1
Independent Claim 2 (bolded differ from claim 1)
Notten (page 15, col. 2)
C
0-0.030
0-0.020
0-0.05
Si
0-0.8
0-0.8
0-0.8
Mn
0-2.0
0-2.0
0.3-4.0
Cr
29.0-31.0
29.0-31.0
28-35
Ni
5.0-9.0
5.0-9.0
3-10
Mo
<4.0
<4.0 (amended)
1.0-3.0
W
<4.0
<4.0 (amended)
0-2.0
N
0.25-0.45
0.25-0.45
0.2-0.6
Cu
0-2.0
0-2.0
0-1.0
S
0-0.02
0-0.01
0-0.010
P
0-0.03
0-0.02
-
Mo+W
3.0<Mo+W<4.0 (amended)
3.0<Mo+W<4.0 (amended)
1.0-6.0
Fe
Balance
Balance
Balance



The ranges disclosed by Notten additionally overlap with the narrower Mn, Si, Ni, and N contents claimed in claims 4-8.
Notten further teaches that the duplex stainless steel is specially developed for carbamate service in urea plants (end of col. 1 on page 10); the duplex stainless steel is used for services including oxygen-free carbamate solutions (“1 Introduction” section on page 9), which meets the claimed step of “exposing a fluid comprising carbamate to a duplex stainless steel”.
Regarding claim 9:
Notten teaches the method as applied to claim 1 above, and further teaches that the carbamate solution (described in the “Introduction” section in page 9) is part of a high-pressure carbamate condenser (see end of col. 2 on page 10) which is part of a urea synthesis section (see col. 1, section “3.1”), which meets the claimed limitation of “wherein said carbamate environment comprises one or more parts of a high pressure urea synthesis section in contact with ammonium carbamate solution”.


Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive.

    PNG
    media_image1.png
    653
    1000
    media_image1.png
    Greyscale
The applicant’s arguments arguing that the claimed invention achieve unexpected results due to a difference in kind rather than degree (see pages 5-9 of arguments) are respectfully not found persuasive. The applicant’s data does not suggest a difference in kind, but only suggest a difference in degree, as shown in the charts below, produced using the applicant’s data in Tables 1 and 3 of the applicant’s spec:



    PNG
    media_image2.png
    653
    1000
    media_image2.png
    Greyscale

Note that applicant has only provided two examples (examples 1-2) which have a Mo+W content within the claimed range. Nonetheless, both a linear trendline and an exponential trendline, based on the given data, suggests a very strong and predictable correlation based on the Mo+W content and the corrosion rate, based on the very high R2 values of 0.923 (linear) and 0.9473 (exponential), wherein an R2 value of 1 suggests a perfect correlation. Corrosion resistance is a key consideration in the invention of Scotto, which is why Safurex® steel – a commercially available corrosion resistant steel used in the art for synthesis of urea – as discussed in the rejection over Scotto above (see, for example, [0009] and [0019]-[0032] of Scotto). For the purposes of corrosion resistance, it is known in the steel arts that Mo and W are generally interchangeable as they are substantially similar in function and effect (see Yamadera [0028], for example). The applicant’s invention appears to be substantially identical to the 
It is additionally noted that the applicant’s arguments are not commensurate in scope with the claims, as the claimed invention is “A method to resist corrosion in a carbamate environment, said method comprising exposing a fluid comprising carbamate to a duplex stainless steel”, but the remainder of the claims only recite steel composition with no additional method steps, let alone any actual properties such as corrosion resistance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735